Exhibit 10.3


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into by and
between ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation (the "Company” or
the “Employer"), and Olivier Leonetti (the "Executive") as of October 31, 2016.
RECITALS
A.The Employer wishes to employ the Executive, and the Executive desires to
accept employment with the Employer.
B.The Employer and the Executive desire to enter into this agreement to
delineate the terms and conditions of the Executive’s employment.
NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:
1.Employment.
A.Effective Date. As of October 31, 2016 (the “Effective Date”), the Executive
hereby accepts employment on the following terms and conditions. Beginning on
the Effective Date, the Employer shall employ the Executive as Senior Vice
President of the Employer until such time as the assumption by the Executive of
the duties of chief financial officer one business day after the Employer
completes the filing of its Quarterly Report on Form 10-Q for the quarter ended
October 2, 2016. On and after such date, the Employer shall employ the Executive
as the Chief Financial Officer. The Executive understands and agrees that the
Executive is an at-will employee, and the Executive and the Employer can, and
shall have the right to, terminate the employment relationship at any time for
any or no reason, with or without notice, and with or without cause, subject to
the payment provisions contained in Paragraph 7 of this Agreement. Nothing
contained in this Agreement or any other agreement shall alter the at-will
relationship.


B.Relocation. The terms and conditions applicable to the Executive’s relocation
of his home from the Los Angeles, California metro area to Illinois are set
forth on attached Exhibit A.
2.Duties. The Executive shall work for the Employer in a full-time capacity. The
Executive shall, during the term of the Executive’s employment, have the duties,
responsibilities, powers, and authority customarily associated with the position
of an executive officer. The Executive shall solely report to, and follow the
direction of, the Chief Executive Officer of the Employer (the “CEO”) or a
designee of the Board of Directors of the Company (the “Board”). The Executive
shall diligently, competently, and faithfully perform all duties and will use
the Executive’s best efforts to promote the interests of the Employer. It shall
not be considered a violation of the foregoing for the Executive to serve on
business, industry, civic, religious or charitable boards or committees, so long
as such service is in compliance with the Employer’s Corporate Governance
Guidelines, the CEO is provided notice of such service and, in the CEO’s
reasonable determination, such service does not individually or in the aggregate
significantly interfere with the performance of the


1



--------------------------------------------------------------------------------




Executive's responsibilities as an employee of the Employer in accordance with
this Agreement. Notwithstanding the foregoing, Executive represents that the
Executive presently serves in a position of authority for, or on a committee,
the board of directors, or a similar governing body of, the entities listed on
attached Exhibit B, and that so long as such service does not individually or in
the aggregate significantly interfere with the performance of the Executive's
responsibilities as an employee of the Employer in accordance with this
Agreement, Employer will permit Executive to continue such service.
3.Executive Loyalty. Subject to the terms of this Agreement and the Corporate
Governance Guidelines, the Executive shall devote all of the Executive’s
business time, attention, knowledge, and skill solely and exclusively to the
business and interests of the Employer, and the Employer shall be entitled to
all benefits and profits arising from or incident to any and all work, services,
and advice of the Executive. The Executive expressly agrees that during the term
of the Executive’s employment, the Executive shall not engage, directly or
indirectly, as a partner, officer, director, member, manager, stockholder,
supplier, advisor, agent, employee, or in any other form or capacity, in any
other business similar to that of the Employer. The foregoing notwithstanding,
and except as otherwise set forth in Paragraph 8, and provided that none of the
following reflects poorly on the Employer or, in the reasonable determination of
the CEO, individually or in the aggregate significantly interferes with the
performance of the Executive’s responsibilities as an employee of the Employer
in accordance with this Agreement, nothing herein contained shall be deemed to
prevent the Executive from (1) otherwise managing the Executive’s personal
investments and financial affairs, or (2) investing the Executive’s money in the
capital stock or other securities of any corporation whose stock or securities
are publicly-owned or are regularly traded on any public exchange, so long as
(a) the Executive does not beneficially own stock in any such corporation if
more than five percent (5%) of the Employer’s annual sales are to such
corporation or if the Employer’s products comprise more than five percent (5%)
of such corporation’s annual sales, or (b) the Executive does not beneficially
own more than one percent (1%) of the outstanding capital stock of any such
corporation.
4.Compensation.
A.    Base Salary. The Employer shall pay the Executive an initial gross base
salary at an annual rate of $525,000 (the "Base Salary"), payable in
substantially equal installments in accordance with the Employer's payroll
policy from time to time in effect. The Base Salary shall be subject to any
payroll or other deductions as may be required to be made pursuant to law,
government order, or by agreement with, or consent of, the Executive. The Base
Salary shall be reviewed at least annually, and may be increased or decreased
from time to time as shall be determined by the Employer, and once such Base
Salary shall have been increased or decreased, it shall thereafter be treated
for all purposes of this Agreement as the Executive’s Base Salary. Unless
specifically agreed to in writing by the Employer and the Executive, any
increase or decrease in Base Salary shall not limit or reduce any other
obligation of the Employer or the Executive under this Agreement.
B.    Incentive Pay. The Executive shall be eligible to earn a performance
incentive under the Zebra Technologies Corporation 2015 Short-Term Incentive
Plan, or any successor short-


2



--------------------------------------------------------------------------------




term incentive plan, as any such plan may be amended from time to time, upon the
attainment of certain performance measures. The Compensation Committee of the
Board (the “Compensation Committee”) or the Board shall set the performance
goals and targets for a given year, which goals and targets shall be the same
for executive officers other than personal performance goals and targets and
other than the CEO. Beginning in 2016, the incentive shall be targeted at ninety
percent (90%) of the Base Salary (the “Target Incentive”), with the actual
incentive (“Incentive”) earned to be calculated on that portion of the Base
Salary actually earned during the calendar year for which the Incentive is
calculated and in accordance with the short-term incentive plan established by
the Board or the Compensation Committee for that year. The Incentive, if any,
for a given year (the “Incentive Year”) may be below, at or above the Target
Incentive and shall be paid in the following year in March of such year,
provided, and except as otherwise set forth in Paragraph 7B, the Executive must
be employed by the Employer and in good standing as of the date that the
Incentive is paid to earn any Incentive for the Incentive Year. Notwithstanding
the foregoing, your Incentive for the fourth quarter of 2016 shall equal your
Target Incentive for such quarter.
C.    Equity. The Executive shall be eligible to be granted equity awards under
and pursuant to the terms of the Zebra Technologies Corporation 2015 Long-Term
Incentive Plan, or any successor long-term incentive plan, as any such plan may
be amended from time to time. Except with respect to the equity awards to be
granted in connection with the commencement of the Executive’s employment, the
Executive’s equity awards shall be on the same terms and conditions as other
executive officers other than the CEO. In connection with the commencement of
the Executive’s employment, the Executive will be granted equity awards with an
aggregate grant date fair value equal to $1,000,000 in accordance with Zebra’s
Equity Grant Approval Process. This $1,000,000 award will be in the form of
time-vested restricted stock (40%), performance-vested restricted stock (40%)
and time-vested stock appreciation rights (20%) and will be on the same terms
and conditions as the equity awards granted in 2016 to executive officers other
than the CEO; provided, that the time-vested restricted stock shall vest in
accordance with its terms on the third anniversary of the grant date, the
performance-vested restricted stock will have a two-year performance period
ending December 31, 2018, and the time-vested stock appreciation rights shall
vest in accordance with their terms in 25% increments on the fourth anniversary
of the grant date. So long as the Executive is employed by Zebra on the grant
date of annual equity awards made to other executive officers in 2017, the
Executive will be granted equity awards in 2017 with an aggregate grant date
fair value equal to $1,500,000 in accordance with Zebra’s Equity Grant Approval
Process. This $1,500,000 award will be on the same terms and conditions as the
equity awards granted in 2017 to executive officers other than the CEO. Future
year consideration for an equity award is based upon the Executive’s overall
performance and contribution to the business, which results in an actual award
greater than, equal to or less than the target award.
D.    Employee Benefits. During the term of the Executive’s employment, the
Employer shall:
(1)include the Executive in any life insurance, disability insurance, medical,
dental or health insurance, paid time off of five (5) weeks accrued pro-rata in
each calendar year, which shall in all instances cease accruing in accordance
with the Employer’s paid time off policy for U.S. employees, savings, and
retirement


3



--------------------------------------------------------------------------------




plans and other benefit plans or programs (including, if applicable, any excess
benefit or supplemental executive retirement plans) maintained by the Employer
for the benefit of its executive officers; and
(2)include the Executive in such perquisites as the Employer may establish from
time to time that are commensurate with the Executive’s position and at least
comparable to those received by other executive officers of the Employer.
Nothing in this Agreement shall be construed to limit, condition, or otherwise
encumber the rights of the Employer, in its sole discretion, to amend,
discontinue, substitute or maintain any benefit plan, program, or perquisite.
5.    Expenses. While employed by the Employer, the Executive shall be entitled
to receive prompt reimbursement for all reasonable and necessary business
expenses incurred by the Executive, in accordance with the practices and
policies applicable to executive officers of the Employer, including travel
expenses incurred in connection with the performance of the Executive’s duties,
professional and service company dues, journal subscriptions, educational
seminars, conferences, and symposiums and as required by the Internal Revenue
Service to qualify as ordinary and necessary business expenses under the
Internal Revenue Code of 1986, as amended (the "Code").  To receive
reimbursement, the Executive shall submit to the Employer such vouchers or
expense statements that reasonably evidence expenses incurred in accordance with
the Employer’s travel and expense reimbursement policy.
6.    Termination. The Executive's services shall terminate upon the first to
occur of the following events:
A.Death or Disability. Upon the Executive's date of death or the date the
Executive is given written notice that the Executive has been determined to be
disabled by the Employer. For purposes of this Agreement, the Executive shall be
deemed to be disabled if the Executive, as a result of illness or incapacity,
shall be unable to perform substantially the Executive’s required duties for a
period of one hundred eighty (180) consecutive days with or without
accommodation; provided, however, that if the Executive, after being unable to
perform substantially the Executive’s required duties for a period of less than
one hundred eighty (180) consecutive days as a result of illness or incapacity
returns to active duty for less than thirty (30) days, the period of such active
duty  will be disregarded in determining whether the 180 consecutive day
threshold has been accumulated (although it will not be accumulated as part of
the 180 day period). A termination of the Executive's employment by the Employer
for disability shall be communicated to the Executive by written notice and
shall be effective on the tenth (10th) business day after receipt of such notice
by the Executive, unless the Executive returns to full-time performance of the
Executive’s duties before such tenth (10th) business day.
B.Cause Termination. On or as of the date the CEO or the CEO’s designee provides
the Executive with written notice that the Executive is being terminated for
Cause. For purposes of this Agreement, and as determined by the CEO or the CEO’s
designee in the CEO’s or such designee’s sole discretion, the Executive shall be
deemed terminated for “Cause” if the CEO or the CEO’s designee terminates the
Executive after the Executive:


4



--------------------------------------------------------------------------------




(1)    shall have committed, been indicted of, or been convicted of, or
admitted, plea bargained, entered a plea of no contest or nolo contendere to,
any felony of any kind or a misdemeanor, or violated any laws, involving fraud,
dishonesty or an act of moral turpitude;
(2)    shall have materially breached this Agreement or any other agreement to
which the Executive and the Employer are parties;
(3)    shall have materially violated any written Employer policy, regardless of
whether within or outside the scope of the Executive’s authority;
(4)    shall have committed willful or intentional misconduct, gross negligence,
or dishonest, fraudulent or unethical behavior, or other conduct involving
serious moral turpitude in the performance of the Executive’s duties hereunder;
(5)    shall have failed or refused to materially comply (to the best of the
Executive’s ability) with a specific direction of the Employer, unless the
Executive reasonably and in good faith believes such specific direction to be
unlawful (in which case the Employer’s termination of the Executive’s employment
shall not be for Cause under this provision); or
(6)    engages in any conduct which breaches the Executive’s fiduciary duty to
the Employer, which materially injures the integrity, character or reputation of
the Employer or which impugns Executive's own integrity, character or reputation
so as to cause Executive to be unfit to act in the capacity of an executive
officer of the Employer.
A termination of employment by the Employer for Cause under subparagraphs 6B(2),
(3), (4), (5) or (6) shall be effectuated by the CEO or the CEO’s designee
giving the Executive written notice of the termination within thirty (30) days
of the event constituting Cause or the CEO having actual knowledge of the event
constituting Cause, or such longer period as the parties may agree, setting
forth in reasonable detail the specific conduct of the Executive that
constitutes Cause, the specific provisions of this Agreement on which the
Employer relies and, to the extent such Cause is susceptible to cure, providing
the Executive with a thirty (30) day cure period. If such Cause is susceptible
to cure and the Executive fails to remedy the condition within such thirty (30)
day cure period, the Employer may terminate the Executive’s employment within
thirty (30) days after the expiration of the cure period, and if the Employer
fails to so terminate the Executive’s employment, any subsequent termination
based upon the same underlying facts shall not constitute a termination for
Cause under this subparagraph 6B.
C.Employer Termination. On the date the Employer terminates the Executive's
employment for any reason, other than a reason otherwise set forth in this
Paragraph 6.
D.Good Reason Termination. On the date the Executive terminates the Executive’s
employment for Good Reason. The term “Good Reason” means the occurrence of any
one of the following:


5



--------------------------------------------------------------------------------




(1)    demotion of the Executive by the Employer to a non-executive officer
position (including a material diminution in the status of the Executive’s
responsibilities, authorities, powers or duties taken as a whole) or assignment
to the Executive of any duties materially inconsistent with the Executive’s
position, status or responsibilities under this Agreement;
(2)    material breach of any provision of this Agreement by the Employer; or
(3)    decrease in Base Salary as in effect on the Effective Date in an amount
equal to or greater than ten percent (10%) (unless such decrease is applied on a
proportionally equal basis to all executive officers of the Employer) (an
“Applicable Decrease”), but only if the Executive terminates the Executive’s
employment with the Employer as a result of an Applicable Decrease within
fifteen (15) business days of the later of (i) the effective date of the
Applicable Decrease, or (ii) the Executive having actual knowledge of Applicable
Decrease (“Applicable Decrease Date”). For clarification purposes, should the
Executive fail to terminate the Executive’s employment with the Employer within
fifteen (15) business days of the Applicable Decrease Date, such termination
shall not constitute termination of employment by the Executive for Good Reason
under this provision.
A termination of employment by the Executive for Good Reason under subparagraph
6D(1) or (2) shall be effectuated by giving the Employer written notice of the
termination within thirty (30) days of the event constituting Good Reason,
setting forth in reasonable detail the specific conduct of the Employer that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies and providing the Employer with a thirty (30) day period during
which it may remedy the condition constituting Good Reason. If the Employer
fails to remedy the condition within such thirty (30) day period, the Executive
must terminate the Executive’s employment within thirty (30) days after the
expiration of the cure period, and if the Executive fails to so terminate the
Executive’s employment, any subsequent termination based upon the same
underlying facts shall not constitute a termination for Good Reason under this
subparagraph 6D.
E.Resignation. On the date the Executive terminates the Executive’s employment
for any reason (other than Good Reason), provided that the Executive shall give
the CEO thirty (30) days written notice prior to such date of the Executive’s
intention to terminate such employment. The CEO or the CEO’s designee may, in
the CEO’s or such designee’s sole discretion, waive such thirty (30) day notice
requirement.
7.    Compensation Upon Termination.
A.Final Payments. If the Executive's services are terminated pursuant to
Paragraph 6, the Executive shall be entitled to the Executive’s salary through
the Executive’s final date of active employment plus any accrued but unused
vacation pay. The Executive also shall be entitled to any benefits mandated
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or
pursuant to the terms of any death, insurance, or retirement plan, program, or
agreement provided by the Employer and to which the Executive is a party or in
which the


6



--------------------------------------------------------------------------------




Executive is a participant, including, but not limited to, any short-term or
long-term disability plan or program, if applicable.
B.Severance Benefits.
(1)    In addition to the salary and benefits described in Paragraph 7A, if the
Executive's employment is terminated pursuant to Paragraphs 6C or 6D, the
Executive shall be entitled to the following: (i) the continuation of the
Executive’s Base Salary at the annual salary rate then in effect (before any
reduction under Paragraph 6D(3) which is made on a proportionally equal basis to
all executive officers and which is made within the one (1) year period
preceding the date the Executive’s employment is terminated), for a period of
one year following the termination of the Executive’s employment (the “Severance
Period”), payable commencing on the first regularly scheduled payroll date after
the date the Executive’s employment is terminated and continuing thereafter on
each subsequent payroll date throughout the Severance Period in accordance with
the Employer’s payroll policy from time to time in effect and subject to the
limitations imposed under subparagraph 7B(3); (ii) a pro-rata portion of the
Incentive for the year in which the Executive’s employment terminates, if such
Incentive would have been earned had the Executive been employed and in good
standing as of the date the Incentive otherwise is paid to other executive
officers of the Employer, and payable at the time the Incentive otherwise is
paid to other senior level executives of the Employer; (iii) any unpaid
Incentive attributable to the calendar year prior to the calendar year in which
the Executive’s employment terminates, if such Incentive would have been earned
had the Executive been employed and in good standing as of the date the
Incentive otherwise is paid to other executive officers of the Employer, and
payable at the time the Incentive otherwise is paid to other executive officers
of the Employer; (iv) a payment equal to one hundred percent (100%) of the
Target Incentive (before any reduction under Paragraph 6D(3) which is made on a
proportionally equal basis to all executive officers and which is made within
the one (1) year period preceding the date the Executive’s employment is
terminated), based upon the Base Salary then in effect as determined under
subparagraph 7B(1)(i), to be paid at the same time that performance Incentives
are paid by the Employer to its executive officers with respect to the year in
which such termination occurs; (v) equity compensation, if any, subject to the
terms of the Executive’s respective award agreements; (vi) professional
outplacement services by a company selected by, and paid by, the Employer within
one (1) year after the date of termination, in an amount not to exceed $32,000;
and (vii) continued coverage of the Executive and the Executive’s dependents in
the medical and dental insurance plans sponsored by the Employer, as mandated by
COBRA, which may continue to the extent required by applicable law and the
Employer shall pay for such coverage, at the same rate the Employer pays for
health insurance coverage for its active employees under its group health plan
(with the Executive required to pay for any employee-paid portion of such
coverage), through the earlier of (a) the last day of the Severance Period or
(b) the date the Executive becomes eligible for coverage under another group
health


7



--------------------------------------------------------------------------------




plan; provided, however, that nothing herein shall be construed to extend the
period of time over which such COBRA continuation coverage may be provided to
the Executive and the Executive’s dependents beyond that mandated by law and;
provided further, that the Executive shall be required to pay the cost of such
COBRA continuation coverage for any time following the last day of the Severance
Period.
(2)    The foregoing notwithstanding, if at any time within one hundred twenty
(120) days immediately preceding or one (1) year immediately following a "Change
in Control," the Executive’s employment is terminated pursuant to Paragraph 6C
or 6D, the Executive shall be entitled to the following compensation, in lieu of
any payments otherwise set forth in Paragraph 7B(1)(i) and (iv) above, and
payable within sixty (60) days following the later of the Change in Control or
the termination, subject, however, to the limitations imposed under subparagraph
7B(3) and (4): two (2.0) times the Executive’s Base Salary at the annual rate
then in effect (before any reduction under Paragraph 6D(3) which is made on a
proportionally equal basis to all executive officers and which is made prior to
the Change in Control and within the one (1) year period preceding the date the
Executive’s employment is terminated) and two (2.0) times the Target Incentive
(before any reduction under Paragraph 6D(3) which is made on a proportionally
equal basis to all executive officers and which is made prior to the Change in
Control and within the one (1) year period preceding the date the Executive’s
employment is terminated), based upon the Base Salary then in effect as
determined under this subparagraph 7B(2). In addition, upon the termination of
the Executive’s employment as set forth in this subparagraph 7B(2) the Executive
and the Executive’s dependents shall be offered continued coverage under the
Employer’s group health plan for the duration of the COBRA continuation period
on the same financial terms as described above in subparagraph 7B(1)(vii) and
shall also be entitled to the compensation and benefits, if any, set forth in
subparagraphs 7B(1)(ii), (iii), (v) and (vi), above.
(3)    Notwithstanding the foregoing, if the Executive is a “specified employee”
as such term is defined under Section 409A of the Code and the regulations and
guidance promulgated thereunder, any payments described in this Paragraph 7B or
Paragraph 7C to the extent applicable shall be delayed for a period of six (6)
months following the Executive’s separation of employment to the extent and up
to an amount necessary to ensure such payments are not subject to the penalties
and interest under Section 409A of the Code. The payments to be made under this
Paragraph 7B shall be further conditioned upon the Executive’s execution of an
agreement acceptable to the Employer that (i) waives any rights the Executive
may otherwise have against the Employer, and (ii) releases the Employer from
actions, suits, claims, proceedings and demands related to the period of
employment and/or the termination of employment. Such agreement shall be
provided to the Executive prior to or promptly following the Executive’s
termination of employment, and must be executed by the Executive and returned to
the Employer within the time prescribed in such agreement (but in no event later
than the sixtieth (60th) day following


8



--------------------------------------------------------------------------------




termination of employment). No payments shall be made pursuant to Paragraph 7B
unless and until the Employer shall have received such agreement and any period
during which the Executive may revoke such agreement shall have expired without
revocation. In the event such period spans two (2) calendar years, payment will
not commence until the second calendar year and after the severance agreement
and general release of claims has become effective. Any payments which the
Executive would have otherwise received prior to the end of such revocation
period shall be paid, in a single lump sum without interest, as soon as
practical after the revocation period expires, but in no event later than March
15 of the year following the year in which the termination of employment occurs.
For purposes of this Paragraph 7B, "Change in Control" shall be as defined under
the 2015 Long-Term Incentive Plan, as in effect on the date hereof, which
definition is incorporated herein by reference; provided, however, the
definition of Change in Control as set forth herein is not intended to be
broader than the definition of a “change in control event” as defined by
reference to the regulations under Section 409A of the Code, and the payments
described in Paragraph 7B(2) shall not be payable unless the applicable Change
in Control constitutes a change in control event in accordance with Section 409A
of the Code and the regulations and guidance promulgated thereunder.
(4)    Each installment of Base Salary and Incentive paid under Section 7B is
designated as a separate payment for purposes of the short-term deferral rules
under Treasury Regulation Section 1.409A-1(b)(4)(i)(F) and the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, the following payments are intended to
be exempt from Section 409A of the Code: (1) payments that are made on or before
the 15th day of the third month of the calendar year following the calendar year
in which the Executive terminates employment, and (2) subsequent payments made
on or before the last day of the second calendar year following the year of the
Executive’s termination that do not exceed the lesser of two times the
Executive’s annual rate of pay in the year prior to the Executive’s termination
or two times the limit under Section 401(a)(17) of the Internal Revenue Code
then in effect. In the event that any provision of this Agreement is deemed to
be subject to Section 409A of the Code, the Employer shall administer this
Agreement in accordance with the requirements set forth in Section 409A of the
Code and any rules and regulations issued thereunder. If any provision of this
Agreement does not comply with the requirements of Section 409A of the Code, the
Employer, in exercise of its sole discretion and without consent of the
Executive, may amend or modify this Agreement in any manner to the extent
necessary to meet the requirements of Section 409A of the Code; provided, that
any such amendment or modification shall not reduce or diminish the amount or
value of any payment to be made to Executive under this Agreement.


9



--------------------------------------------------------------------------------




C.Excise Tax. If it shall be determined that any payment to the Executive
pursuant to this Agreement or any other payment or benefit from the Employer,
any affiliate, any stockholder of the Employer or any other person that
constitutes a “parachute payment” as defined by Section 280G of the Code would
be subject to the excise tax imposed by Section 4999 of the Code because the
total present value of such parachute payments equals or exceeds three times the
“Base Amount” (as defined under Section 280G of the Code), then such parachute
payments shall be reduced to an amount (the “Reduced Amount”) such that the
total present value of all such parachute payments, calculated as provided in
Section 280G, equals one dollar less than three times the Base Amount; provided,
however, that such reduction shall be made if and only if the Reduced Amount is
at least equal to the total amount of all parachute payments prior to such
reduction less the amount of the excise tax that would be imposed on the
Executive under Section 4999 if the parachute payments were not so reduced. Such
reduction shall be done (i) first by reducing all cash parachute payments in the
reverse order that they are scheduled to be paid, (ii) next by reducing all
performance-vested equity grants, the acceleration of which would result in
parachute payments, in proportion to the value of such grants, and (iii) next by
reducing all time-vested equity grants, the acceleration of which would result
in parachute payments, in the reverse order of the date on which they would
otherwise have vested, and the Executive hereby consents to the reduction of any
parachute payments, the payment or vesting of which is not governed by this
Agreement.
8.    Restrictive Covenants.
A.Confidentiality.
(1)    Confidential Information. The Executive understands that the Employer
possesses Confidential Information which is important to its business, the
Employer devotes significant financial, human and other resources to the
development of its products, its customer base and the general goodwill
associated with its business and the Employer diligently maintains the secrecy
and confidentiality of its Confidential Information. For purposes of this
Agreement, Confidential Information is information that was or will be
developed, created, or discovered by or on behalf of the Employer, or which
became or will become known by, or was or is conveyed to the Employer, which has
commercial value in the Employer’s business. “Confidential Information” means
any and all financial, technical, commercial or other information concerning the
business and affairs of the Employer that is confidential and proprietary to the
Employer, including without limitation, (i) information relating to the
Employer’s past and existing customers and vendors and development of
prospective customers and vendors, including specific customer product
requirements, pricing arrangements, payment terms, customer lists and other
similar information; (ii) inventions, designs, methods, discoveries, works of
authorship, creations, improvements or ideas developed or otherwise produced,
acquired or used by the Employer; (iii) the Employer’s


10



--------------------------------------------------------------------------------




proprietary programs, processes or software, consisting of but not limited to,
computer programs in source or object code and all related documentation and
training materials, including all upgrades, updates, improvements, derivatives
and modifications thereof and including programs and documentation in incomplete
stages of design or research and development; (iv) the subject matter of the
Employer’s patents, design patents, copyrights, trade secrets, trademarks,
service marks, trade names, trade dress, manuals, operating instructions,
training materials, and other industrial property, including such information in
incomplete stages of design or research and development; and (v) other
confidential and proprietary information or documents relating to the Employer’s
products, business and marketing plans and techniques, sales and distribution
networks and any other information or documents which the Employer reasonably
regards as being confidential.
(2)    Employer Materials. Executive understands that the Employer possesses or
will possess Employer Materials which are important to its business. For
purposes of this Agreement, “Employer Materials” are documents or other media or
tangible items that contain or embody Confidential Information or any other
information concerning the business, operations or future/strategic plans of the
Employer, whether such documents have been prepared by the Executive or by
others.
(3)    Treatment of Confidential Information and Employer Property. In
consideration of the Executive’s employment by the Employer, the compensation
received by the Executive from the Employer, and the Employer’s agreement to
give Executive access to certain Confidential Information, the Executive agrees
as follows:
(a)    All Confidential Information and trade secret rights, and other
intellectual property and rights (collectively “Rights”) in connection therewith
will be the sole property of the Employer. At all times, both during the
Executive’s employment by the Employer and after its termination for any reason,
Executive will keep in confidence and trust and will not use or disclose any
Confidential Information or anything relating to it without the prior written
consent of the CEO or the CEO’s designee, except as may be necessary and
appropriate in the ordinary course of performing the Executive’s duties to the
Employer.
(a)    All Employer Materials will be the sole property of the Employer. The
Executive agrees that during the Executive’s employment by the Employer, the
Executive will not remove any Employer Materials from the business premises of
the Employer or deliver any Employer Materials to any person or entity outside
the Employer, except in connection with performing the duties of the Executive’s
employment. The Executive further agrees that, immediately upon the termination
of the Executive’s


11



--------------------------------------------------------------------------------




employment by the Executive or by the Employer for any reason, or during the
Executive’s employment if so requested by the Employer, the Executive will
return all Employer Materials, apparatus, equipment and other physical property,
or any reproduction of such property, excepting only the Executive’s copy of
this Agreement.
(1)    No Limitation on Reporting of Violations or Protected Disclosures.
Notwithstanding any of the foregoing or any other provisions in this Agreement,
nothing in this Agreement prohibits me from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. I do not need the prior authorization of Zebra or its CEO, Legal
Department or anyone else to make any such reports or disclosures and I am not
required to notify Zebra that I have made such reports or disclosures.
B.    Non-Solicitation and Non-Competition. In consideration for the
compensation and benefits granted by the Employer to Executive under this
Agreement, and in further consideration of Executive’s continued employment by
the Employer, the Executive hereby agrees that during the Executive’s employment
by the Employer and for a period ending twelve (12) months after the Executive’s
termination of employment with the Employer, the Executive will not directly or
indirectly:
(1)    Contact, solicit, interfere with or divert any of the Employer’s or its
subsidiaries’ customers by disclosing, divulging, using or relying on
Confidential Information, proprietary information or trade secrets acquired
during the Executive’s employment with the Employer;


(2)    Accept employment or engage in a competing business, or engage in any
activity that may result in the disclosure, divulging or otherwise use of
Confidential Information acquired during the Executive’s employment with the
Employer; and


(3)    Solicit any person who is employed by the Employer or any subsidiary of
the Employer for the purpose of encouraging that employee to cease employment
with the Employer or join Executive as a partner, agent, employee or otherwise
in any business activity which is competitive with the Employer or any
subsidiary of the Employer.
C.    Nondisparagement. While employed by the Employer and for a one year period
thereafter, the Executive shall refrain from (1) making any false statement
about the Employer, and (2) all conduct, verbal or otherwise, that disparages or
damages or could disparage or damage the reputation, goodwill, or standing in
the community of the Employer or any of its subsidiaries or affiliates, or any
of their officers, directors, employees and stockholders, or that could have a
deleterious effect upon the Employer’s or any of its subsidiaries’ or
affiliates’ business; provided, however, that nothing contained in this
Paragraph 8C or any other paragraph of this Agreement shall preclude the
Executive from making any statement in good faith that is required or protected
by law or order of any court or regulatory commission.


12



--------------------------------------------------------------------------------




D.    Forfeitures. In the event that the Executive breaches any of the
restrictions in this Paragraph 8, the Executive shall forfeit all of the
applicable payments and benefits under this Agreement, including but not limited
to such payments and benefits pursuant to Paragraph 7 (except those contained in
Paragraph 7A or as otherwise prohibited by law), and the Employer shall have the
right to recapture and seek repayment of any such applicable payments and
benefits under this Agreement. The Employer and the Executive acknowledge that
the remedy set forth hereunder is not to be considered a form of liquidated
damages and the forfeiture, recapture or repayment shall not be the exclusive
remedy hereunder.
E.    Intellectual Property. The Employer has adopted a policy on Inventions
intended to encourage research and inventions by its employees, to appraise and
determine relative rights and equities of all parties concerned, to facilitate
patent applications, licensing, and the generation of royalties, if any, and to
provide a uniform procedure in patent matters when the Employer has a right or
equity. “Inventions” includes all improvements, inventions, designs, formulas,
works of authorship, trade secrets, technology, computer programs, compositions,
ideas, processes, techniques, know-how and data, whether or not patentable, made
or conceived or reduced to practice or developed by the Executive, either alone
or jointly with others, during the term of the Executive’s employment, including
during any period prior to the date of this Agreement.
(1)    Ownership and Assignment. Except as defined in this Agreement, all
Inventions which the Executive makes, conceives, reduces to practice or develops
(in whole or in part, either alone or jointly with others) during the
Executive’s employment will be the sole property of the Employer to the maximum
extent permitted by law. The Executive agrees to assign such Inventions and all
Rights in them to the Employer. Exemptions from this Agreement to assign may be
authorized in those circumstances where the mission of the Employer is better
served by such action, provided that overriding obligations to other parties are
met and such exemptions are not inconsistent with other Employer policies.
Further, the Executive may petition the Employer for license to make, market or
sell a particular Invention. The Employer may release patent rights to the
inventor in those circumstances when:
(a)    the Employer provides the Executive with notification in writing that it
elects not to file a patent application and the inventor is prepared to do so at
the Executive’s expense, or
(b)    at the Employer’s discretion, the equity of the situation indicates that
such release should be given, provided in either case that no further research
or development to develop that invention will be conducted involving Employer
support or facilities, and provided further that a shop right is granted to the
Employer and, at the Employer’s discretion, the Employer shall have a
royalty-free, assignable license to the Invention and any intellectual property
rights related to it.
The provisions of Paragraph 8E(1) do not apply to an Invention for which no
equipment, supplies, facility, or trade secret information of the Employer was
used and which was developed entirely on the Executive’s own time, unless (a)
the


13



--------------------------------------------------------------------------------




Invention relates (1) to the business of the Employer, or (2) to the Employer’s
actual or demonstrably anticipated research or development, or (b) the Invention
results from any work performed by the Executive for the Employer.
(2)    Disclosure to the Employer. The Executive promptly will disclose in
writing to the CEO, with a copy to the General Counsel of the Employer, all
Inventions. The Executive also will disclose to the General Counsel of the
Employer all things that would be Inventions if made during the term of the
Executive’s employment, conceived, reduced to practice, or developed by the
Executive within six months after the termination of the Executive’s employment
with the Employer, unless the Executive can demonstrate that the Invention has
been conceived and first reduced to practice by the Executive following the
termination of the Executive’s employment with the Employer. Such disclosures
will be received by the Employer in confidence (to the extent they are not
assigned in this Paragraph and do not extend the assignment made in this
Paragraph.) The Executive will not disclose Inventions to any person outside the
Employer unless requested to do so by the CEO or the General Counsel of the
Employer.
(3)    Assistance with Rights. The Executive agrees to perform, during and after
employment, all acts deemed necessary or desirable by the Employer to permit and
assist it, at the Employer’s expense, in obtaining, maintaining, defending and
enforcing Rights with respect to such Inventions and improvements in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation in legal proceedings. The Executive agrees to
execute such declarations, assignments, or other documents as may be necessary
in the course of Invention evaluation, patent prosecution, or protection of
patent or analogous property rights, to assure that title in such Inventions
will be held by the Employer or by such other parties designated by the Employer
as may be appropriate under the circumstances. The Executive irrevocably
designates and appoints the Employer and its duly authorized officers and
agents, as the Executive’s agents and attorneys-in-fact to act for and on the
Executive’s behalf and instead of the Executive, to execute and file any
documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by the Executive.
(4)    Moral Rights. Any assignment of copyright pursuant to this Agreement
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Executive hereby waives such Moral
Rights and consents to any action of the Employer that would violate such Moral
Rights in the absence of such consent. The Executive will confirm any such
waivers and consents from time to time as requested by the Employer.


14



--------------------------------------------------------------------------------




F.    No Conflicts. The execution and delivery of this Agreement by the
Executive does not conflict with, or result in a breach of or constitute a
default under, any agreement or contract, whether oral or written, to which the
Executive is a party or by which the Executive may be bound. In addition, the
Executive has informed the Employer of, and provided the Employer with copies
of, any non-competition, confidentiality, work-for-hire or similar agreements to
which the Executive is subject or may be bound.
G.    Disclosure. The Executive acknowledges and agrees that the scope described
above is necessary and reasonable in order to protect the Employer in the
conduct of its business and that, if the Executive becomes employed by another
employer, the Executive shall be required to disclose the existence of this
Paragraph 8 to such employer and the Executive hereby consents to and the
Employer is hereby given permission to disclose the existence of this Paragraph
8 to such employer.
H.    Market Information. The Executive acknowledges that the Executive may
become aware of "material" nonpublic information relating to the Employer’s
vendors, suppliers, alliance and/or joint venture partners, customers, or
competitors (each, a “Business Partner”) whose stocks are publicly traded. The
Executive acknowledges that the Executive is prohibited by law as well as by
Employer policy from trading in the shares of such Business Partners while in
possession of such information or directly or indirectly disclosing such
information to any other persons so that they may trade in these shares. For
purposes of this Paragraph H, "material" information may include any
information, positive or negative, which might be of significance to an investor
in determining whether to purchase, sell or hold the stock of publicly traded
customers. Information may be significant for this purpose even if it would not
alone determine the investor's decision. Examples include a potential business
acquisition, internal financial information that departs in any way from what
the market would expect, the acquisition or loss of a major contract, or an
important financing transaction.
I.    Unauthorized Material. The Employer does not wish to incorporate any
unlicensed or unauthorized material into its products or services or those of
its subsidiaries. Therefore, the Executive agrees that the Executive will not
knowingly disclose to the Employer, use in the Employer's business, or cause the
Employer to use, any information or material which is confidential or
proprietary to any third party including, but not limited to, any former
employer, competitor or client, unless the Employer has a right to receive and
use such information. The Executive will not incorporate into the Executive’s
work any material which is subject to the copyrights of any third party unless
the Employer has a written agreement with such third party or otherwise has the
right to receive and use such information.
J.    Injunctive Relief. It is agreed that any breach or anticipated or
threatened breach of any of the Executive's covenants contained in this
Paragraph 8 will result in irreparable harm and continuing damages to the
Employer and its business and that the Employer's remedy at law for any such
breach or anticipated or threatened breach will be inadequate and, accordingly,
in addition to any and all other remedies that may be available to the Employer
at law or in equity in such event, any court of competent jurisdiction may issue
a decree of specific performance or issue a temporary and permanent injunction,
without the necessity of the Employer posting bond or


15



--------------------------------------------------------------------------------




furnishing other security and without proving special damages or irreparable
injury, enjoining and restricting the breach, or threatened breach, of any such
covenant, including, but not limited to, any injunction restraining the
Executive from disclosing, in whole or part, any Confidential Information. The
Executive further agrees to pay all of the Employer's costs and expenses,
including reasonable attorneys' and accountants' fees, incurred in successfully
enforcing such covenants.
9.    Notices. Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by electronic mail, provided a hard copy is mailed on that date to the party for
whom such notices are intended, or (c) sent by other means at least as fast and
reliable as first class mail. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
delivered to the address required by this Agreement; (b) the date delivery shall
have been refused at the address required by this Agreement; (c) with respect to
notices sent by mail or overnight courier, the date as of which the Postal
Service or overnight courier, as the case may be, shall have indicated such
notice to be undeliverable at the address required by this Agreement; or
(d) with respect to electronic mail, the date on which the electronic mail is
sent and receipt of which is confirmed. Any and all notices referred to in this
Agreement, or which either party desires to give to the other, shall be
addressed to the Executive’s residence in the case of the Executive, or, if to
the Employer, to:
General Counsel
Zebra Technologies Corporation
3 Overlook Point
Lincolnshire, IL 60069
Either party may from time to time designate a new address by notice given in
accordance with this Paragraph 9.
10.    Waiver of Breach. A waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver or estoppel of any subsequent breach by such other party. No waiver shall
be valid unless in writing and signed by an authorized officer of the Employer
or by the Executive, as the case may be.
11.    Assignment. The Executive acknowledges that the services to be rendered
by the Executive are unique and personal. Accordingly, the Executive may not
assign any of the Executive’s duties or obligations under this Agreement. This
Agreement shall be binding upon and inure to the benefit of the Executive, the
Executive’s estate and beneficiaries. The rights and obligations of the Employer
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer.
12.    Entire Agreement. This Agreement, together with any agreements referred
to herein, sets forth the entire and final agreement and understanding of the
parties and contains all of the agreements made between the parties with respect
to the subject matter hereof. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto, with respect
to the subject matter hereof; provided that any Indemnification Agreement
between the


16



--------------------------------------------------------------------------------




Employer and Executive shall not be affected by this Agreement. No change or
modification of this Agreement shall be valid unless in writing and signed by
the Employer and the Executive.
13.    Severability. If any provision of this Agreement shall be found invalid
or unenforceable for any reason, in whole or in part, then such provision shall
be deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.
14.    Headings. The headings in this Agreement are inserted for convenience
only and are not to be considered a construction of the provisions hereof.
15.    Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.
16.    Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.
17.    Governing Law; Choice of Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Illinois, without
reference to its conflict of law provisions. Furthermore, the Executive agrees
and consents to submit to personal jurisdiction in the State of Illinois in any
state or federal court of competent subject matter jurisdiction situated in Lake
or Cook County, Illinois. The Executive further agrees that the sole and
exclusive venue for any suit arising out of, or seeking to enforce, the terms of
this Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in Lake or Cook County, Illinois. In addition, the
Executive waives any right to challenge in another court any judgment entered by
such Lake or Cook County court or to assert that any action instituted by the
Employer in any such court is in the improper venue or should be transferred to
a more convenient forum. Further, the Executive waives any right the Executive
may otherwise have to a trial by jury in any action to enforce the terms of this
Agreement.
18.    Indemnification. The Employer shall obtain and maintain for the Executive
directors’ and officers’ liability insurance coverage and shall indemnify the
Executive to the extent permitted under the Employer’s By-Laws and/or
Certificate of Incorporation and/or any indemnification agreement between the
Employer and the Executive.
19.    No Mitigation.     The Executive shall have no obligation or duty to seek
subsequent employment or engagement as an employee (including self-employment)
or as a consultant or


17



--------------------------------------------------------------------------------




otherwise mitigate the Employer’s obligation under this Agreement. Payments and
benefits due under Paragraph 7 of this Agreement shall not be reduced by any
compensation earned by the Executive as an employee or consultant from any
employment or consulting arrangement after the Executive’s termination of
employment.


IN WITNESS WHEREOF, the parties have set their signatures on the date set forth
below.
ZEBRA TECHNOLOGIES CORPORATION:    EXECUTIVE:


By: /s/ Anders Gustafsson        By: /s/ Olivier Leonetti
Anders Gustafsson, CEO             Olivier Leonetti




Date signed: 10/25/2016        Date signed: 10/21/2016




18



--------------------------------------------------------------------------------






EXHIBIT A.


RELOCATION


The Executive is eligible for certain services in connection with the
Executive’s relocation. All relocation related expenses must be incurred within
12 months of the hire date to be eligible for reimbursement. Tax assistance
(gross-up) will be provided for reimbursements that are not deductible. The
Executive’s relocation will include the following:


•
Destination services to assist in selecting a community and a broker.

•
House hunting trips to Illinois to include travel, car rental, hotel
accommodations and meal allowances. Expenses are covered for three trips for the
Executive and the Executive’s spouse for up to a total of 15 days.

•
Customary seller closing costs as determined by Zebra's third-party relocation
provider.

•
Temporary living expenses such as car rental and corporate housing arrangements
through June 30, 2017.

•
Return trips as necessary to your home in California, if you precede your family
to Illinois, twice a month for the temporary living period.

•
Customary buyer closing costs (excluding any buy-down discount points) as
determined by Zebra's relocation provider.

•
Household goods move to include packing and unpacking, insurance,
transportation, up to 90 days storage.

•
Travel to your new home in Illinois for you and your immediate family.



Should you voluntarily terminate your employment with Zebra pursuant to
Paragraph 6E within 12 months of employment you will be responsible for
reimbursing all relocation related expenses paid by Zebra.






19



--------------------------------------------------------------------------------






EXHIBIT B.


LIST OF POSITIONS HELD


N/A


20

